Citation Nr: 1814362	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-26 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a disability evaluation in excess of 20 percent for lumbar spine degenerative disc disease from November 4, 2008 to September 28, 2011; an evaluation in excess of 40 percent from September 28, 2011 to May 22, 2017; and an evaluation in excess of 20 percent thereafter.

2. Entitlement to a disability evaluation in excess of 10 percent for patellofemoral syndrome and degenerative joint disease of the right knee.

3. Entitlement to a disability evaluation in excess of 10 percent for patellofemoral syndrome and degenerative joint disease of the left knee.

4. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Angelica C. Schultis, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to October 1987.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied a rating in excess of 20 percent for lumbar spine degenerative disc disease and ratings in excess of 10 percent each for patellofemoral syndrome and degenerative joint disease of the right and left knees.

In a June 2017 rating decision the Veteran was awarded an increased rating of 40 percent for his lumbar spine degenerative disc disease from September 28, 2011 to May 22, 2017.  The increased rating constitutes a partial grant of benefits, such that the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board also finds that there is an inferred claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in December 2017; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand for further development is required in this case.

The Court of Veterans Appeals has held that to be adequate a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  That sentence directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Unfortunately, the most recent VA examination of the Veteran's knees and back did not include all of the required testing.

At his December 2017 Board hearing the Veteran stated that he has increased knee problems with weight-bearing, noting that none of his VA examinations had included range of motion testing on weight-bearing.  The Veteran's September 2017 VA examination indicates that the Veteran has pain with weight-bearing and no pain on passive range of motion testing or when used nonweight-bearing, but recorded only one set of range of motion testing results in degrees.  VA examination in May 2017 also noted pain with weight bearing but similarly recorded only one set of range of motion testing results in degrees.  On remand, all required range of motion testing of the right and left knees must be performed and the results recorded in the examination report.

Also, May 2017 VA examination of the Veteran's thoracolumbar spine noted pain with weight-bearing, but recorded only one set of range of motion testing results in degrees.  On remand, all required range of motion testing must be performed on the thoracolumbar spine and the results recorded in the examination report.

As the issue of entitlement to TDIU is intertwined, the Board finds it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination of his right and left knees and lumbosacral spine.  The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's service-connected lumbar degenerative disc disease and right and left knee patellofemoral syndrome and degenerative joint disease.

Range of motion of the right and left knees and lumbosacral spine should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  Results of all range of motion testing, in degrees, must be included in the examination report.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




